Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 08/01/22, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
3.	Claims 1-20 are pending in the application. 
Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
5.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a coaxial connector having a center terminal and a ground shield for connection to the pulse circuit, the coaxial connector being secured to the probe case so that the probe case is electrically connected to the ground shield; … at least three elongate ground rods equally angularly spaced around the center rod and secured to the probe case to extend into the process liquid” in combination with other limitations of the claim.
6.	Claims 2-7 are also allowed as they further limit claim 1.
7.	Regarding claim 8, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “the center rod being electrically connected to the connector for conducting the pulses; and a plurality of elongate tubular ground rods spaced around the center rod and secured to the probe case to extend into the process liquid” in combination with other limitations of the claim.
8.	Claims 9-14 are also allowed as they further limit claim 8.
9.	Regarding claim 15, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “the center rod being electrically connected to the connector for conducting the pulses; and a plurality of elongate ground rods spaced around the center rod and secured to the probe case to extend into the process liquid” in combination with other limitations of the claim.
10.	Claims 16-20 are also allowed as they further limit claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868